Case: 2:20-cv-00097-WOB-EBA Doc #: 36 Filed: 03/29/21 Page: 1 of 4 - Page ID#: 252




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION at COVINGTON

  HANIF YAZID,                                     )
                                                   )
          Plaintiff,                               )            Civil No. 2:20-097-WOB
                                                   )
  v.                                               )
                                                   )
  MIKE WEBSTER, ET AL.,                            )         MEMORANDUM OPINION
                                                   )             AND ORDER
          Defendants.                              )

                                        *** *** *** ***

        Hanif Yazid is an inmate who was previously confined at the Grant County Detention

 Center (GCDC) in Williamstown, Kentucky. Proceeding without a lawyer, Yazid filed a civil

 rights complaint in which he alleged, among other things, that he was assaulted by another inmate

 and that some of the named defendants failed to protect him from that attack. [See R. 1].

 The Court then conducted an initial screening of Yazid’s complaint pursuant to 28 U.S.C. § 1915A

 and dismissed a number of his claims. [See R. 15]. That said, the Court allowed Yazid to go

 forward on his failure-to-protect claims against Jailer Mike Webster and Chief Deputy Jackie

 Bodenhammer in their individual capacities, and it served those defendants with a summons and

 copy of the complaint on Yazid’s behalf. [See id.].

        These defendants then responded to Yazid’s complaint by filing a motion to dismiss.

 [See R. 27]. The defendants argue that Yazid failed to fully exhaust his administrative remedies,

 as required by the Prison Litigation Reform Act, and failed to state a claim against either defendant

 upon which relief may be granted. [See id.]. Yazid then filed a response in opposition to the

 defendants’ motion [see R. 30], and the defendants filed a reply brief [see R. 35]. Therefore, the

 defendants’ motion is now ripe for a decision from this Court.
Case: 2:20-cv-00097-WOB-EBA Doc #: 36 Filed: 03/29/21 Page: 2 of 4 - Page ID#: 253




         The Court will deny the defendants’ dispositive motion at this early stage in the litigation.

 As an initial matter, the defendants’ argument regarding exhaustion is unavailing. To be sure, the

 defendants claim that there is a multi-tiered administrative grievance process at the GCDC: first,

 the inmate must orally grieve the matter; second, the inmate must submit a written grievance form;

 third, the inmate must appeal the matter to an appellate board; and fourth, the inmate must appeal

 the matter to the Jailer. [See R. 27 at 6]. The defendants then argue that Yazid failed to allege that

 he exhausted those remedies because he “does not allege that he made an oral grievance” and

 “concedes that he did not file a written grievance.” [Id. at 7]. Failure-to-exhaust, however, is an

 affirmative defense that the defendants must plead and prove by a preponderance of the evidence,

 see Lee v. Willey, 789 F.3d 673, 677 (6th Cir. 2015), and the defendants have not met that burden,

 at least at this time. After all, the defendants did not offer any evidence specific to Yazid’s situation

 in support of their motion. See Kramer v. Wilkinson, 226 F. App’x 461, 462 (6th Cir. 2007)

 (explaining that failure-to-exhaust “may serve as a basis for dismissal only if raised and proven by

 the defendants”) (emphasis added).

         Moreover, despite the defendants’ arguments, Yazid does allege that, shortly after he was

 attacked, he “told staff” that he “wanted to file outside charges” regarding the matter in question

 and also specifically “asked for [a] grievance form” and “wasn’t given one.” [R. 1 at 5]. Yazid

 also later alleges, “[W]hen I’m uncuffed to write my statement they stand up and place hand on

 their guns thats when I realize something not right.” [Id.]. Yazid then attaches a number of

 documents to his complaint, including several of his own handwritten statements. [See R. 1-1].

 Although Yazid’s allegations and attachments are not entirely clear, they raise questions about

 who he told about the events in question, how he told them, and when he did. They also raise a

 number of questions about whether prison officials impeded Yazid’s ability to exhaust his claims


                                                    2
Case: 2:20-cv-00097-WOB-EBA Doc #: 36 Filed: 03/29/21 Page: 3 of 4 - Page ID#: 254




 or otherwise made the grievance process practically unavailable to him. Given these outstanding

 questions, the defendants’ exhaustion-related argument is, at best, premature.

        The defendants’ argument that Yazid failed to state a claim upon which relief may be

 granted is also unavailing. In order to state a failure-to-protect civil rights claim, an inmate must

 allege that a prison official was aware of a substantial risk that the plaintiff would suffer serious

 harm and knowingly disregarded that risk. See Johnson v. Slone, No. 7:16-cv-274-KKC, 2018

 WL 1402376, at *3 (E.D. Ky. 2018). Here, Yazid’s allegations, broadly construed, could state a

 claim against the named defendants.

        While Yazid’s allegations are somewhat vague and confusing at times, he does repeatedly

 allege that his fellow inmate had a violent history and had attacked multiple individuals in the past,

 including “a trustee and deputy” at another facility. [R. 1 at 4]. Yazid further alleges that a number

 of “offender alerts” had previously been issued regarding this inmate, and he attaches documentary

 evidence from the prison to support his allegations. [See id.; R. 1-1 at 8-11]. Yazid also alleges

 that Jailer Webster and Chief Deputy Bodenhammer specifically “had evidence” and, thus,

 “reasonably should have known” that he would be harmed. [R. 1 at 4]. Yazid then alleges that

 Jailer Webster and Chief Deputy Bodenhammer nevertheless “did not act to prevent” the attack.

 [Id.]. To be sure, Yazid does not always clearly link his allegations to the named defendants or

 specifically allege precisely what each named defendant knew and when they knew it. Still,

 Yazid’s allegations, broadly construed, could state failure-to-protect claims against the defendants.

 See also Erickson v. Pardus, 551 U.S. 89, 94 (2007) (explaining that pro se submissions ought to

 be construed liberally and that a pro se complaint is held to less stringent standards than formal

 pleadings drafted by attorneys). Thus, the Court will deny the defendants’ dispositive motion at

 this early stage in the litigation and, instead, will allow Yazid to proceed on his claims.


                                                   3
Case: 2:20-cv-00097-WOB-EBA Doc #: 36 Filed: 03/29/21 Page: 4 of 4 - Page ID#: 255




        Ordinarily, at this point in a civil case, the parties would exchange initial disclosures and

 confer on a proposed discovery plan. However, an action brought by a pro se prisoner is exempt

 from these requirements. See Fed. R. Civ. P. 16(b), 26(a)(1)(B)(iv), 26(f)(1); LR 16.1(c). Therefore,

 the Court will refer this matter to a United States Magistrate Judge to oversee discovery and all

 matters of pretrial management, including preparing proposed findings of fact and

 recommendations on any future dispositive motions.

        Accordingly, it is ORDERED that:

        1. The defendants’ motion to dismiss [R. 27] is DENIED at this time.

        2. Thus, Yazid may proceed on his failure-to-protect claims against Jailer Webster and

            Chief Deputy Bodenhammer in their individual capacities.

        3. Pursuant to 28 U.S.C. § 636(b), this matter is referred to a United States Magistrate

            Judge to conduct all further pretrial proceedings, including overseeing discovery and

            preparing proposed findings of fact and recommendations on any future dispositive

            motions.

        4. The Clerk’s Office is directed to assign this matter to a United States Magistrate Judge

            pursuant to standing orders of this Court.

        This 29th day of March, 2021.




                                                  4
